Case 1:15-cv-00152-RGA Document 654 Filed 08/04/21 Page 1 of 1 PageID #: 46876
                                       OFFICE OF THE CLERK
                              UNITED STATES DISTRICT COURT
                                      DISTRICT OF DELAWARE
      John A. Cerino                                                               LOCKBOX 18
         CLERK                                                                   844 KING STREET
                                                                                U.S. COURTHOUSE
                                                                           WILMINGTON, DELAWARE 19801
                                                                                   (302) 573-6170




                                      August 4, 2021


Brian E. Farnan                                     Jason James Rawnsley
Farnan LLP                                          Richard, Layton & Finger, PA
919 North Market Street                             One Rodney Square
12th Floor                                          Suite 600
Wilmington, DE 19801                                920 N. King Street
                                                    Wilmington, DE 19801



       RE:        Bio-Rad Laboratories, Inc. et al v. 10X Genomics Inc.
                  C.A. 15-152-RGA


Dear Counsel:


       The Clerk’s office is returning and/or disposing of exhibits located in its storage area
in accordance with the Court’s Local Rule 79.1 (b)(2). We presently possess trial exhibits
for the above referenced case (see D.I. 485). As this case is closed, we would like to
remove these exhibits from our storage area.


       Please advise me no later than August 18, 2021, whether you wish to retrieve the
exhibits or have them discarded. If the latter, I will need written consent. Retrieval of the
exhibits may be arranged by contacting me at 573-4536.



                                                    Very truly yours,
                                                    John A. Cerino, Clerk



                                                    /s/ Leigh Kilpatrick
                                                    Courtroom Deputy
